Detailed Action
1.	The following communication is in response to applicant's amendment received on 20-December-2021.  Claims 1, 3-8, 10-15 and 17-19 are pending in the application.  Claims 2, 9 and 16 are canceled.  Further, the specific arguments as presented in applicant’s present response, on pages 7-10, are considered persuasive, and therefore the previously applied rejections have been withdrawn.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Jacob Beers (Reg. No. 68,574) on 28-February-2022.

2.2	In the Claims:
10.  (Currently Amended)  The drone air traffic control system of claim [[9]] 8, wherein the delivery location and the second pickup location are the same when at least one of coordinates for the delivery location and the second pickup location match and addresses for the delivery location and the second pickup location match.


Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2017/0011333, which provides a method for unmanned delivery of an item to a 

3.2	Claims 1, 3-8, 10-15 and 17-19 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 8 and 15 for an Unmanned Aerial Vehicle (UAV) for delivering packages, specifically including: 
(Claim 13)  “hardware and antennas configured to communicate with one or more wireless networks; 
a processor communicatively coupled to the hardware and antennas; and 
memory storing instructions that, when executed, cause the processor to:
communicate with an air traffic control system via one or more wireless networks;
obtain and send data to the air traffic control system in association with a flight of 
the UAV during delivery and pickup of the packages; and 
pick up a first package at a pickup location, deliver the first package to a delivery 
location, and in response to a second pickup location for a second package being the same as the delivery location, scan the delivery location for the second package, confirm an identity of the second package, and upon confirming the identity of the second package,-5-Attorney Docket No.: 7065CIP7PATENT pickup the second package at the delivery location based on instructions received from the air traffic control system, wherein the air traffic control system provides a flight plan to the UAV based on a delivery request for the first package and a pickup request for the second package.”

3.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 3-7, 10-14 and 17-19 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8 and 15. 

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661